Filed Pursuant to Rule 424(b)(2) Registration No. 333-179569 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Proposed Maximum Aggregate Offering Price Amount of Registration Fee (1) 4.800% Senior Notes due 2043 $ 99.167% $ $ Calculated in accordance with Rule 457(r) of the Securities Act of 1933, as amended. PROSPECTUS SUPPLEMENT (To Prospectus Dated September 4, 2012) 4.800% Senior Notes due 2043 We are offering $500.0 million aggregate principal amount of our4.800% senior notes due 2043 (the “Notes”). The Notes will bear interest at a rate of 4.800% per year. We will pay interest on the Notes on February 15 and August 15 of each year, beginning onFebruary 15, 2014. The Notes will mature on August 15, 2043. We may redeem the Notes prior to maturity, in whole or in part, as described in this prospectus supplement. The Notes will be unsecured obligations and rank equally with our other unsecured senior indebtedness. The Notes will be issued only in registered form in denominations of $2,000 and integral multiples of $1,000 in excess thereof. Price to Public (1) Underwriting Discount Proceeds to us (before expenses)(1) Per Note 99.167% 0.875% 98.292% Total $ $ $ (1) Plus accrued interest, if any, from August 13, 2013. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Notes will be ready for delivery in book-entry form through the facilities of The Depository Trust Company and its participants, including Euroclear Bank, S.A./N.V., and Clearstream Banking, société anonyme, on or about August 13, 2013. Joint Book-Running Managers BofA Merrill Lynch J.P. Morgan Morgan Stanley Co-Managers PNC Capital Markets LLC SMBC Nikko
